Webb, Judge.
The plaintiff in this garnishment proceeding having failed to traverse the garnishee’s answer alleging that it is not indebted to the defendant in any amount, the garnishee is "automatically discharged” (Code Ann. § 46-504), the proceeding is at an end, and the order of the court dismissing defendant’s traverse to plaintiffs affidavit of garnishment need not be ruled upon. Code Ann. § 6-701 (b). Accordingly defendant’s appeal from that order is dismissed.

Appeal dismissed.


Quillian, P. J., and McMurray, J., concur.